CLD-238                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 15-4035
                                       ___________

                            UNITED STATES OF AMERICA

                                             v.

                              FREDERICK H. BANKS,
                                                  Appellant
                     _______________________________________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                          (D.C. Crim. No. 2-03-cr-00245-001)
                       District Judge: Honorable Nora B. Fischer
                     _______________________________________

                   Submitted for Possible Summary Action Pursuant to
                       Third Circuit L.A.R. 27.4 and I.O.P. 10.6
                                     April 28, 2016

              Before: FISHER, JORDAN and VANASKIE, Circuit Judges


                               (Opinion filed: May 5, 2016)

                                       ___________

                                        OPINION*
                                       ___________



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
                                              1
PER CURIAM

       Appellant, Frederick Banks, was convicted on charges of, inter alia, mail fraud and

criminal copyright infringement, and we affirmed. See United States v. Vampire Nation,

451 F.3d 189, 209 (3d Cir. 2006). The District Court later denied Banks’ motion

challenging his convictions and sentence under 28 U.S.C. § 2255, and we denied his

request for a certificate of appealability (“COA”). See C.A. No. 06-3671. Since then,

Banks has filed motions and petitions with the District Court too numerous to outline

(well over sixty), and those filings have generated nearly twenty appeals.

       Some of Banks’ filings have addressed issues concerning the revocation of his

supervised release, while other motions and petitions argued that the evidence against

him was fabricated and that the District Court lacked jurisdiction over him for one reason

or another. He has also filed motions and petitions seeking monetary damages from a

multitude of individuals involved in his criminal case. The District Court denied each of

these petitions and motions, and we have summarily affirmed or denied a COA in each

resultant appeal. See, e.g., United States v. Banks, 372 F. App’x 237, 242 (3d Cir. 2010);

United States v. Banks, 351 F. App’x 608, 610 (3d Cir. 2009); United States v. Banks,

582 F. App’x 86, 87 (3d Cir. 2014).

       At issue here is a submission that Banks titled “Pearls Before Swine.” The

District Court accurately described Banks’ submission as “depicting various handwritten

figures and rambling references to a variety of individuals including Judge Mark Hornak,

Magistrate Judge Cynthia Reed Eddy, and Assistant United States Attorney Robert
                                            2
Cessar.” See D. Ct. Order at 1. The District Court ordered that the submission not be

made part of the docket on the court’s cm/ecf docket insofar as the “document is not a

pleading, motion or any other document requiring the Court’s attention . . . .” Id. This

timely appeal followed.1

       Having reviewed Banks’ submission, we conclude that the District Court

committed no error in directing that it not be made part of the electronic record. Banks

offers no support for his contention that the District Court erred as a matter of law and

fact by failing to construe his submission as a “motion to take judicial notice of certain

unlawful actions that affect this case and other related cases,” see Notice of Appeal at 1,

and we know of none. No such request appears in the document. Banks’ submission of

hand-drawn figures and accompanying captions such as “The Village Vomit,” and riddles

and questions posed to “Hey Pup,” does not purport to set forth any argument, claim, or

request for relief. Even construing Banks’ pro se submission liberally, see Haines v.

Kerner, 404 U.S. 519, 520 (1972), we do not hesitate to agree with the District Court’s

determination that Banks’ document is not a type of pleading requiring attention by the

court, nor does it require a place on the court’s cm/ecf docket.




1
  Banks simultaneously filed a motion for reconsideration of the District Court’s order,
which the District Court denied in an order entered on December 28, 2015. Because
Banks has not separately appealed that order, we lack jurisdiction to review it. See Fed.
R. App. P. 4(a)(4)(B)(ii).
                                             3
        Accordingly, because the appeal presents no substantial question, we will

summarily affirm the District Court’s judgment. See Third Circuit LAR 27.4 and I.O.P.

10.6.




                                             4